DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 3-5 and 14-16 recites “a plate disposed to support the at least two sub-modules of the projection optic.”  This is believed to correspond to Fig. 1 #6 of Applicant’s Figures.  However, claim 1, upon which claims 3-5 and 14-16 are dependent, recites “a base plate of the field lens.”  This is believed to correspond to #83 of Fig. 1, which appears to be a part of the overall plate #6.
	It is unclear if the term “base plate of the field lens” and “plate (recited in claims 3-5 and 14-16)” are intended to be the same element and the dependent claims were not changed by oversight OR if Applicant intended to claim the elements as separate elements 6, 83 even though they appear to be one element.  For the purposes of examination, the term base plate and plate will be examined as though it were recited to be the same element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld (US PGPub 2014/0009938 A1) in view of Maier et al. (WO 2014/124477 A1, citations herein refer to the machine translation, of record) and Nicolai (US PGPub 2007/0076422 A1) and Anzai et al. (US PGPub 2014/0029287 A1) and Edwards (US PGPub 2006/0044803 A1), or alternatively in further view of Naganawa et al. (US PGPub 2007/0183168 A1) and Albou (US PGPub 2008/0151567 A1).
As to claim 1, Hossfeld discloses (Figs. 1, 3 and 6) a light-emitting module including: - at least two sub-modules 14, 16  each including at least two light sources 42a-42e activatable selectively so that each produces a segment of a partial light beam 50a-50e; 51a-51e, and a projection optic 30  (Paragraph 66) common to the at least two sub-modules 14, 16 for projecting said light-emitting segments 50a-50e; 51a-51e (Paragraph 66), the at least two sub-modules 14, 16 being adapted to be adjusted to produce a homogeneous segmented beam (Paragraph 79, 109) and a field lens 18, 22 disposed between the at least two sub-modules 14, 16, the field lens 18, 22 being divided into a plurality of portions 18, 22, each portion associated with one of the at least two sub-modules 14, 16.

    PNG
    media_image1.png
    341
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    352
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    284
    446
    media_image3.png
    Greyscale

It is noted that Hossfeld recites that the midrange is the homogenous (uniform) part of the beam, as the outlying areas would be non-overlapping.  However, Applicant’s use of the term homogenous segmented beam appears to also be homogenous only in the midrange, as seen in Fig. 3, the outlying left and right areas would similarly not be the same intensity as the middle simply by virtue of having less overlapping images.  Therefore, even though the entirety of the beam of Hossfeld does not appear to be homogenous in light intensity, it still falls within the same scope as Applicant’s disclosed 
	Hossfeld discloses that the lighting elements are adjusted and produce homogenous illumination (Paragraphs 79, 109), but does not explicitly recite “rotation and/or translation.”  
Maier teaches (Page 1, last paragraph, Page 8, third paragraph; Page 9, Paragraphs 4-7) that at least one sub-module is adapted to be adjusted in rotation and/or translation, to align the sub-modules to the desired output.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the device to adjust in order to align the modules, thereby achieving the desired homogenous segmented beam with greater precision and accuracy.  
Hossfeld discloses that the light module is not shown, although any design of a housing can be provided (Paragraph 60), but Hossfeld in view of Maier et al. is silent as to Applicant’s field lenses extending perpendicularly from a base plate of the field lens.
Nicolai teaches (Figs. 1 and 2) a plurality of light modules 10a wherein a lens element 104a is divided into respective lenses for each module (Paragraphs 42 and 43, element 100/101a supports 3 light sources 102a in a horizontal plane, with respective lenses 104a), wherein each of the portions 104a of the lens element is disposed on a same side of a base plate 100/101a, each portion of the field lens 104a projecting perpendicularly from the same side of the base plate 100/101a of the field lens.

    PNG
    media_image4.png
    271
    509
    media_image4.png
    Greyscale
Nicolai

    PNG
    media_image5.png
    429
    487
    media_image5.png
    Greyscale
Nicolai
It would be obvious to one having ordinary skill in the art at the time of the invention to modify Hossfeld in view of Maier et al. to make the base plate a single unit to hold all portions of the field lens, as taught by Nicolai, in order to reduce the total number of parts as compared to having an individual mounting element for each field lens portion.
It is noted that the light emitting elements of Nicolai are disposed horizontally.  However, since the light emitting elements of Hossfeld in view of Maier et al. are disposed vertically, it would be obvious to one having ordinary skill in the art to place the 
Alternatively, Naganawa et al. teaches (Figs. 1-3) light emitting elements 22 disposed on the vertical back wall.  

    PNG
    media_image6.png
    490
    512
    media_image6.png
    Greyscale
Nagawa et al.

    PNG
    media_image7.png
    477
    619
    media_image7.png
    Greyscale
Naganawa et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light emitting elements on the vertical wall to maintain the alignment with the lenses desired by Hossfeld.
	Hossfeld in view of Maier and Nicolai, or alternatively in further view of Naganawa et al. teaches (Hossfeld) that the primary optics include an element for correcting image defects (Paragraph 29), but is silent as to whether the corrected defects are corrected aberrations.
	Anzai et al. teaches (Figs. 1 and 4) including chromatic aberration correction 24c (in the form of a diffraction grating, Paragraph 75) on the side S3 of field lens 24 in order to correct for chromatic aberration that would otherwise result from the lenses (Paragraph 75).

    PNG
    media_image8.png
    695
    510
    media_image8.png
    Greyscale
Anzai et al.

    PNG
    media_image9.png
    613
    347
    media_image9.png
    Greyscale
Anzai et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the field lens 18, 22 (specifically on at least one of #19 or #20 
	Hossfeld in view of Maier and Nicolai and Anzai et al., or alternatively in further view of Naganawa et al. teaches (Hossfeld Fig. 3) LED 42, but is silent as to Applicant’s microlenses.
	Edwards teaches (Figs. 1) at least two microlenses 10 positioned in a vicinity of the light source 1 and forming a primary optic each of the at least two microlenses 10 facing a respective light source 1 of the at least two light sources of each sub-module in order to reduce the dropoff in homogeneity of the light between LEDs and to make use of large angle light emitted from the light sources 1 (Paragraph 24).

    PNG
    media_image10.png
    352
    556
    media_image10.png
    Greyscale
Edwards
Therefore, it would be obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify the light sources of both sub-
As to the field lens of Hossfeld in view of Maier and Nicolai and Anzai et al., or alternatively in further view of Naganawa et al.  and Edwards being divided into a plurality of portions, as seen in Hossfeld, the field lens (part of 18, 22 that is modified to have chromatic aberration in view of Anzai et al.) are formed of two separate lenses, similarly to Applicant’s disclosed embodiment Fig. 1 in which there appear to be separate lens elements 8 which are collectively called a field lens.
Alternatively, Albou discloses wherein the lens Da1 is provided as separate elements (Fig. 13) or as separate portions of an integral element (Figs. 10 and 14), thus recognizing equivalent structures in the art.


    PNG
    media_image11.png
    273
    451
    media_image11.png
    Greyscale
Albou

    PNG
    media_image12.png
    352
    284
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    325
    321
    media_image13.png
    Greyscale
Albou
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the field lens as separate portions of an integral element instead of as entirely separate elements, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to claim 2, Hossfeld discloses (Fig. 3) that each sub-module 14, 16 includes a separate support 40 for its light sources 42a-42e.
As to claims 11 and 20, Hossfeld discloses (Fig. 6) that the light emitting segments 50b-50e are co linear and overlapping and interleaved with corresponding beams of the light emitting segments 51a-51d of an adjacent sub-module.  
As to claim 12, Hossfeld discloses that the overlap of the light-emitting segments 50b-50e; 51a-51d has a width 1/n, 1 being the width of the light emitting segment and n being the number of sub modules.  (Paragraph 77, two sub modules 14, 16; offset by 1/2)
As to claim 13, Hossfeld discloses a curved projection lens 30 for projecting the light-emitting segments emitted by the light sources 14, 16. (Paragraph 66)

Claims 3, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou as applied to claim 2 above, and further in view of Tatsukawa (US PGPub 2005/0219856 A1).
As to claim 3, Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou teaches that the light emitting module includes the field lens base plate disposed to support the at least two sub-modules (see rejection of claim 1, modification in view of Nicolai has plate supporting multiple light source sub-modules and the field lens portions)
Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou is silent as to the plate also supporting a common lens optic.
However, Tatsukawa teaches (Figs. 2 and 3) forming a plate that supports the sub-modules 24a and the common projection optic 22.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Hossfeld in view of Maier et al. and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou to further the extend the plate to additionally support the common projection optic of Hossfeld.  The exact shape of the plate would be slightly altered in order to accommodate the positioning taught by Hossfeld, but providing such a plate in the absence of an explicit teaching by Hossfeld would allow for reduced parts while appropriately mounting the elements.
.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards and Tatsukawa, or alternatively in further view of Naganawa et al. and Albou as applied to claim 3 above, and further in view of Sudahl (US PGPub 2015/0285455 A1).
As to claims 5 and 16, Hossfeld in view of Maier et al. and Anzai et al. and Edwards and Tatsukawa, or alternatively in further view of Naganawa et al. and Albou teaches (Maier et al. Figs. 3a and 5) that the plate 3, 10, 11 includes at least one orifice 11a cooperating with a recess 5a produced in the support 5 to receive a fixing screw 12.  
Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards and Tatsukawa, or alternatively in further view of Naganawa et al. and Albou is silent as to the recess 5a being a bore.
Sudahl teaches (Fig. 1) wherein the opening 15, 17, 25 for the fasteners are formed as bores.
It would be obvious to one having ordinary skill in the art at the time of the invention to form the fastening opening to be a bore since the selection of from among .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou as applied to claim 2 above, and further in view of Bauder (EP 3021040 A1, of record, machine translation attached).
As to claims 7 and 8, Maier teaches (Fig. 7 Page 10, Paragraph 6) including an element 14 allowing for adjustment.
However, Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards is silent as to the adjusting element being a holding finger.
Bauder teaches (Fig. 1) the adjusting element being a holding finger 15 that allows for fine adjustment of the light source module prior to finalizing of the positioning (Paragraph 23).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the adjustment element a holding finger, as taught by Bauder, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards and Tatsukawa, or alternatively in further view of Naganawa et al. and Albou as applied to claim 3 above, and further in view of Panter et al. (USPN 5,751,832 a) and Bauder and Ebara (USPN 6,547,426 B1).
As to claim 14, Hossfeld in view of Maier et al. Nicolai and Anzai et al. and Edwards and Tatsukawa, or alternatively in further view of Naganawa et al. and Albou teaches the lighting sub modules being aligned, but is silent as to effecting test phases and adjusting the devices to the desired output.
Panter et al. teaches a method of adjusting headlights from the theoretical position to the position most desired in reality by testing the light output to see if it is the desired beam and outputting a desired change in beam output (Col. 11, lines 38), moving the light source into the desired position (Col. 11, lines 38-48) and having a second testing phase to ensure that the desired position is reached (Col. 11, lines 49-65).
Therefore, it would be obvious to one having ordinary skill in the art to analogously apply the testing and adjusting method of Panter et al. by testing to see if the desired beam is met, moving the light source to a desired position that is better than the current position, and testing again to see if the desired position is reached, as taught by Panter et al. in order to appropriately and automatically align the light source sub modules.
Hossfeld in view of Maier et al. Nicolai and Anzai et al. and Edwards and Tatsukawa and Panter et al., or alternatively in further view of Naganawa et al. and Albou is silent as to the adjusting element being a holding finger.
Bauder teaches (Fig. 1) the adjusting element being a holding finger 15 that allows for fine adjustment of the light source module prior to finalizing of the positioning 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the adjustment element a holding finger, as taught by Bauder, since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to have the screw be not entirely fastened during the adjustment phase and perform the final fastening of the screw following the adjustment phase in order to allow adjustment during the adjustment phase and fixing of the light thereafter, as taught by Bauder.
Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards and Tatsukawa and Panter et al. and Bauder, or alternatively in further view of Naganawa et al. and Albou is silent as to the lighting device fixing means being loosened.
Ebara teaches the steps for adjusting the headlamp being loosening the fastener, adjusting and subsequently fixing the fastener (Col. 5, lines 4-18).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards and Panter et al. and Tatsukawa and Bauder, or alternatively in further view of Naganawa et al. and Albou to have the fastening means loosened to allow adjustment, as taught by Ebara.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossfeld in view of Maier et al. and Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou as applied to claim 1 above, and further in view of Son et al. (US PGPub 2016/0368414 A1).
	As to claim 21, Hossfeld discloses overlapping light patterns with lighting strips adjacent to each other (Fig. 6) and also teaches turning some lights off to form a dark zone (Fig. 13), but Hossfeld in view of Maier et al. Nicolai and Anzai et al. and Edwards, or alternatively in further view of Naganawa et al. and Albou is silent as to Applicant’s claimed generating an extinguished lighting strip specifically in response to a location of an object.
	Son et al. teaches (Figs. 5, 18 and 19) selectively turning off lights to create an extinguished zone corresponding to a detected object, such as a preceding or oncoming vehicle (Paragraph 68), wherein one or more lighting strips adjacent to the extinguished zone have a luminous intensity increasing progressively in a direction away from the extinguished lighting strip in order to form a smooth transition to the dark zone (Paragraph 77) and only extinguish just the area necessary for extinguishing the object (Paragraph 75).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Hossfeld to modify the lighting device, which already has overlapping segmented light strips (Hossfeld Fig. 6) to control the device in such a way as to extinguish light in a strip containing a detected object wherein the strips adjacent the extinguished strip will be only partially illuminated and therefore only a narrow area .

Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest all the limitations of claim 23, particularly, a light emitting device comprising a projection optic common to the two-sub modules for projecting said light-emitting segments, and a separator disposed between the at least two sub-modules, the separator being configured to define distribution conduits, the sub-modules and the projection optic being adapted to produce a homogenous segmented beam, wherein the separator extends from the at least two sub-modules to field lenses associated with each of the at least two sub-modules, in combination with the other parts of the claims.  More particularly, while separators to define distribution conduits exist per se, as seen in Son (US PGPub 2016/0368414 A1), the separator extending from the at least two sub-module to field lenses in combination with the other parts of the claim is not disclosed or obvious in view of the prior art since the separator of Son scatters the light and therefore would interfere with the light distribution pattern taught by Hossfeld Fig. 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875